                 Case 20-10343-LSS            Doc 1662        Filed 11/13/20         Page 1 of 11




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                                 (Jointly Administered)
                   Debtors.                                      Objection Deadline: Nov. 30, 2020 at 4:00 p.m. (ET)


              SUMMARY COVER SHEET OF FIFTH APPLICATION OF
        HAYNES AND BOONE, LLP FOR ALLOWANCE OF COMPENSATION AND
           REIMBURSEMENT OF EXPENSES FOR THE COMBINED PERIOD
            FROM SEPTEMBER 1 TO AND INCLUDING OCTOBER 31, 2020

    Name of Applicant:                                         Haynes and Boone, LLP (“H&B”)

    Authorized to Provide Professional Services to:            Debtors and Debtors in Possession

    Date of Retention:                                         April 20, 2020 (nunc pro tunc to February
                                                               18, 2020)

    Period for Which Compensation and
    Reimbursement Are Requested:                               September 1, 2020 – October 31, 2020


    Amount of Compensation Requested:                          $334,244.00 (80% of $417,805.00)


    Amount of Expense Reimbursement Requested:                 $561.28


This is a(n): monthly           X interim             final application




1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.


4840-3093-6014
                    Case 20-10343-LSS          Doc 1662          Filed 11/13/20        Page 2 of 11




                                PRIOR MONTHLY APPLICATIONS FILED

                                      Requested                      Approved                     Outstanding
      Date
     Filed;         Period
                                   Fees       Expenses           Fees       Expenses          Fees        Expenses
     Docket        Covered
      No.
    05/15/20       2/18/20 –
                                $310,541.00   $1,185.14     $248,432.80     $1,185.14      $62,108.20       $0.00
    Dkt. 660       4/30/20

    07/17/20       05/01/20 –
                                $314,174.50    $814.00      $251,338.00     $814.00        $62,836.50       $0.00
    Dkt.1029       06/30/20

    08/24/20       07/01/20 –
                                $162,883.50    $282.00      $130,306.80     $282.00        $32,576.70       $0.00
    Dkt.1142       07/31/20

    09/18/20       08/01/20 –
                                $165,050.50     $0.00       $132,040.40      $0.00         $33,010.10       $0.00
    Dkt.1349       08/31/20



       COMPENSATION AND HOURS BY PROFESSIONAL, SEPT. 1 – SEPT. 30, 2020

                                                          Year of
                                     Position           Admission         Hourly        Total           Total
              Name
                                 Area of Expertise      / Years of         Rate         Hours 2      Compensation
                                                        Experience
    Ernest Martin, Jr.          Partner/Insurance        1987 / 33           $975          37.3            36,367.50
                                Litigation
    Adrian Azer                 Partner/Insurance        2003 / 17           $700        119.5             83,650.00
                                Litigation
    Carla Green                 Associate/Insurance       2015 / 5           $560        119.8             67,088.00
                                Litigation
    Wesley Dutton               Associate/Insurance       2018 / 2           $460          12.2             5,612.00
                                Litigation
    Denise Stilz                Paralegal/Business          38               $375          15.2             5,700.00
                                Litigation
    Kim Morzak                  Paralegal/                  35               $385           2.8             1,078.00
                                Bankruptcy
    Tiffany Thrasher            Paralegal/Business          11               $350            .2                 70.00
                                Litigation
                                                                            Total        307.0            199,565.50




2
  H&B charged the Debtors for 50% of non-working travel time in compliance with Local Rule 2016-2(d)(viii). Such
reductions are reflected in the figures in this column.



                                                            ii
4840-3093-6014
                 Case 20-10343-LSS          Doc 1662         Filed 11/13/20        Page 3 of 11




  COMPENSATION AND EXPENSES BY PROJECT CATEGORY, SEPT. 1 – SEPT. 30

                     Task Description                               Total Hours           Total Compensation

 Global Insurance Strategy (20234.5)                                                0.0                  $0.00
 Illinois-DJ (20234.15)                                                             0.0                  $0.00
 Hartford Litigation (20234.18)                                                     5.7               $3,568.50
 Kentucky (20234.20)                                                                0.0                  $0.00
 National Surety Litigation (20234.21)                                              0.0                  $0.00
 General Insurance Matters (20234.24)                                             273.3           $182,769.50
 REDACTED (Claimant Name) (20234.26)                                                 .9                $630.00
 D&O Insurance Consulting (20234.28)                                                 .9                $877.50
 GSUSA Insurance Matters (20234.29)                                                 0.0                  $0.00
 Bankruptcy Case Administration (20234.33)                                          0.0                  $0.00
 Professional Retention Issues (20234.34)                                           0.0                  $0.00
 Fee Applications (20234.35)                                                       26.2            $11,720.00
 Non-Working Travel (20234.36)                                                      0.0                  $0.00
 Hearings and Court Matters (20234.37)                                              0.0                  $0.00
 Business Loss / COVID (20234.39)                                                   0.0                  $0.00
 TOTAL                                                                            307.0           $199,565.50



                          EXPENSES BY CATEGORY, SEPT. 1 – SEPT. 30

                                    Category                                                 Amount
 Federal Express                                                                                          $0.0
 Filing Fees                                                                                              $0.0
 On-line Research (Westlaw, Lexis, Pacer and related services)                                            $0.0
 Other Expense: Lighthouse (Document vendor)                                                           $282.00
 Out of Town Travel (includes lodging, air, ground transportation and meals)                              $0.0
 Transcripts and tapes of hearing                                                                         $0.0
 TOTAL:                                                                                                $282.00




                                                       iii
4840-3093-6014
                   Case 20-10343-LSS        Doc 1662        Filed 11/13/20      Page 4 of 11




        COMPENSATION AND HOURS BY PROFESSIONAL, OCT. 1 – OCT. 31, 2020

                                                     Year of
                                Position           Admission        Hourly       Total          Total
             Name
                            Area of Expertise      / Years of        Rate        Hours 3     Compensation
                                                   Experience
    Ernest Martin, Jr.      Partner/Insurance       1987 / 33           $995        20.0           $19,900.00
                            Litigation
    Adrian Azer             Partner/Insurance       2003 / 17           $775       124.6           $96,565.00
                            Litigation
    Mike Stoner             Associate/Insurance     2010 / 10           $675        22.4           $15,120.00
                            Litigation
    Carla Green             Associate/Insurance      2015 / 5           $650        75.9           $49,335.00
                            Litigation
    Brittany Parks          Associate/Insurance      2016 / 4           $645        11.8             $7,611.00
                            Litigation
    Wesley Dutton           Associate/Insurance      2018 / 2           $545        49.8           $27,141.00
                            Litigation
    Denise Stilz            Paralegal/Business         38               $395         6.5             $2,567.50
                            Litigation
                                                                        Total        311          $218,239.50




3
  H&B charged the Debtors for 50% of non-working travel time in compliance with Local Rule 2016-2(d)(viii). Such
reductions are reflected in the figures in this column.



                                                      iv
4840-3093-6014
                 Case 20-10343-LSS          Doc 1662        Filed 11/13/20         Page 5 of 11




   COMPENSATION AND EXPENSES BY PROJECT CATEGORY, OCT. 1 – OCT. 31

                     Task Description                               Total Hours           Total Compensation

 Global Insurance Strategy (20234.5)                                                0.0                  $0.00
 Illinois-DJ (20234.15)                                                             0.0                  $0.00
 Hartford Litigation (20234.18)                                                     0.0                  $0.00
 Kentucky (20234.20)                                                                1.3               $1,029.50
 National Surety Litigation (20234.21)                                              0.0                  $0.00
 General Insurance Matters (20234.24)                                             277.7           $196,641.50
 REDACTED (Claimant Name) (20234.26)                                                0.0                  $0.00
 D&O Insurance Consulting (20234.28)                                                0.0                  $0.00
 GSUSA Insurance Matters (20234.29)                                                21.4            $15,073.00
 Bankruptcy Case Administration (20234.33)                                          0.0                  $0.00
 Professional Retention Issues (20234.34)                                           0.0                  $0.00
 Fee Applications (20234.35)                                                       10.2               $5,097.50
 Non-Working Travel (20234.36)                                                      0.0                  $0.00
 Hearings and Court Matters (20234.37)                                              0.0                  $0.00
 Business Loss / COVID (20234.39)                                                    .4                $398.00
 TOTAL                                                                            311.0           $218,239.50



                          EXPENSES BY CATEGORY, OCT. 1 – OCT. 31

                                    Category                                                 Amount
 Federal Express                                                                                          $0.0
 Filing Fees                                                                                             $4.44
 On-line Research (Westlaw, Lexis, Pacer and related services)                                           $0.00
 Other Expense: Lighthouse (Document vendor)                                                           $141.00
 Out of Town Travel (includes lodging, air, ground transportation and meals)                             $0.00
 Document Retrievals (DOCR LexisNexis)                                                                 $133.84
 Transcripts and tapes of hearing                                                                        $0.00
 TOTAL:                                                                                                $279.28




                                                        v
4840-3093-6014
                  Case 20-10343-LSS           Doc 1662        Filed 11/13/20         Page 6 of 11




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC, 1
                                                                 (Jointly Administered)
                    Debtors.                                     Objection Deadline: Nov. 30, 2020 at 4:00 p.m. (ET)


                   FIFTH APPLICATION OF HAYNES AND BOONE, LLP
             FOR ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF
                        EXPENSES FOR THE COMBINED PERIOD
                     FROM SEPTEMBER 1, 2020 TO OCTOBER 31, 2020

             Haynes and Boone, LLP (“H&B”), special insurance counsel for the Boy Scouts of

America and Delaware BSA, LLC, the non-profit corporations that are debtors and debtors in

possession (together, the “Debtors”) in the above-captioned chapter 11 cases, hereby submits this

fifth monthly application (this “Application”) requesting payment in the aggregate amount of

$334,805.28, which is equal to (a) 80% ($334,244.00) of the $417,805.00 of total compensation

earned by H&B for its services to the Debtors during the period from September 1, 2020 to and

including October 31, 2020 (the “Fee Period”) and (b) 100% of the $561.28 of necessary expenses

incurred by H&B during the Fee Period in connection with its services to the Debtors. In support

of this Application, H&B respectfully represents as follows:

                                      JURISDICTION AND VENUE

             1.    The United States Bankruptcy Court for the District of Delaware (the “Court”) has

jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated February 29,


1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address
is 1325 West Walnut Hill Lane, Irving, Texas 75038.


4840-3093-6014
                 Case 20-10343-LSS       Doc 1662     Filed 11/13/20     Page 7 of 11




2012. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.       The statutory and other bases for the relief requested herein are sections 330 and

331 of chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy

Code”), rule 2016 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), rule

2016-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), and the Order (I) Approving Procedures

for (A) Interim Compensation and Reimbursement of Expenses of Retained Professionals and (B)

Expense Reimbursement for Official Committee Members and (II) Granting Related Relief

[Docket No. 341] (the “Compensation Procedures Order”).

                                          BACKGROUND

         3.       On February 18, 2020 (the “Petition Date”), each of the Debtors filed a voluntary

petition with the Court for relief under chapter 11 of the Bankruptcy Code. The Debtors continue

to operate and maintain their non-profit organization and manage their properties as debtors in

possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. On February 19, 2020,

the Court entered an order [Docket No. 61] authorizing the joint administration and procedural

consolidation of the chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

         4.       The Debtors retained H&B as their special insurance counsel, nunc pro tunc to the

Petition Date, pursuant to the Order Authorizing the Retention and Employment of Haynes and

Boone, LLP as Special Insurance Counsel for the Debtors and Debtors in Possession, Nunc Pro

Tunc to the Petition Date [Docket No. 463] (the “Retention Order”). The Retention Order

authorizes the Debtors to compensate and reimburse H&B in accordance with the terms and

conditions set forth in the Debtors’ application to retain H&B, subject to H&B’s application to the

Court.


                                                  2
4840-3093-6014
                 Case 20-10343-LSS      Doc 1662     Filed 11/13/20     Page 8 of 11




         5.       On April 6, 2020, the Court entered the Compensation Procedures Order. The

Compensation Procedures Order provides, among other things, that each professional shall be

entitled, on or as soon as practicable after the fifteenth (15th) day of each month following the

month for which compensation and/or expense reimbursement is sought, to file and serve an

application for interim allowance of compensation earned and reimbursement of expenses incurred

during the preceding month (each a “Monthly Fee Application”). Parties shall have fourteen (14)

days after service of a Monthly Fee Application to file an objection to the compensation or

expenses that are the subject thereof (the “Objection Deadline”). Upon the expiration of the

Objection Deadline, the applicant may file a certificate of no objection (a “CNO”) with the Court

with respect to the unopposed portion of the fees and/or expenses requested in the applicable

Monthly Fee Application. After the filing of a CNO, the Debtors are authorized and directed to

pay the applicant an amount equal to 80% of the fees and 100% of the expenses requested in the

applicable Monthly Fee Application not subject to an objection.

                                      RELIEF REQUESTED

         6.       By this Application, in accordance with the Compensation Procedures Order, H&B

requests payment in the aggregate amount of $334,805.28, which is equal to (a) 80% (i.e.,

$334,244.00) of the $417,805.00 of total compensation earned by H&B during the Fee Period for

its services to the Debtors and (b) 100% of the $561.28 of necessary expenses incurred by H&B

during the Fee Period in connection with its services to the Debtors.

                            SUMMARY OF SERVICES RENDERED

         7.       Attached hereto as Exhibit A-1 is a detailed statement of the time expended and

compensation earned by H&B during the September 1 – September 30, 2020 portion of the Fee

Period. H&B’s professionals expended a total of 307 hours in connection with these chapter 11

cases during the Fee Period. Attached hereto as Exhibit A-2 is a detailed statement of the time


                                                 3
4840-3093-6014
                 Case 20-10343-LSS       Doc 1662     Filed 11/13/20     Page 9 of 11




expended and compensation earned by H&B during the October 1 – October 31, 2020 portion of

the Fee Period. H&B’s professionals expended a total of 311 hours in connection with these

chapter 11 cases during this portion of the Fee Period. All services for which H&B is requesting

compensation were performed for or on behalf of the Debtors. The services rendered by H&B

during this portion of the Fee Period are categorized as set forth in Exhibits A-1 and A-2 and in

the summary cover sheets prefixed to this Application. The professionals who provided services

to the Debtors during the Fee Period are also identified in Exhibits A-1 and A-2 and in the

summary cover sheets.

                            ACTUAL AND NECESSARY EXPENSES

        8.        H&B also incurred certain necessary expenses during the Fee Period for which it is

entitled to reimbursement under the terms of its retention. As set forth in greater detail in the

summary attached hereto as Exhibits B-1 and B-2, H&B’s total expenses incurred during the Fee

Period are $561.28.

                                   VALUATION OF SERVICES

         9.       The hourly rates reflected on Exhibits A-1 and A-2 are H&B’s customary hourly

rates for work of this character. The reasonable value of the services rendered by H&B for the Fee

Period as special insurance counsel to the Debtors in these chapter 11 cases is $417,805.00.

         10.      In accordance with section 330 of the Bankruptcy Code, the fees requested are

reasonable in light of factors including, among other things, (a) the complexity of these chapter 11

cases, (b) the time expended, (c) the nature and extent of the services rendered, (d) the value of

such services, and (e) the costs of comparable services other than in a case under this title.

         11.      Although H&B has made every effort to include all fees and expenses incurred

during the Fee Period in this Application, some fees and expenses might have been omitted from

this Application due to delays caused by accounting and processing during the Fee Period. H&B


                                                  4
4840-3093-6014
                 Case 20-10343-LSS      Doc 1662       Filed 11/13/20   Page 10 of 11




reserves the right to submit further applications to the Court for allowance of such fees and

expenses not included herein. Subsequent fee applications will be filed in accordance with the

requirements of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the

Compensation Procedures Order.

                               CERTIFICATION OF COMPLIANCE

         12.       The undersigned has reviewed the requirements of Local Rule 2016-2 and certifies

that, to the best of his knowledge, information and belief, this Application complies with that rule.




                             [Remainder of Page Intentionally Left Blank]




                                                   5
4840-3093-6014
                 Case 20-10343-LSS   Doc 1662      Filed 11/13/20   Page 11 of 11




         WHEREFORE, H&B requests payment in the aggregate amount of $334,805.28, which is

equal to (a) 80% (i.e., $334,244.00) of the $417,805.00 of total compensation earned by H&B

during the Fee Period for its services to the Debtors and (b) 100% of the $561.28 of necessary

expenses incurred by H&B during the Fee Period in connection with its services to the Debtors,

for a total interim award of $334,805.28.


 Dated: November 13, 2020                         HAYNES AND BOONE, LLP
        Dallas, Texas
                                                  /s/ Ernest Martin, Jr.
                                                  Ernest Martin, Jr.
                                                  Partner
                                                  2323 Victory Avenue, Suite 700
                                                  Dallas, Texas 75219
                                                  Telephone: 214.651.5000
                                                  Email: Ernest.Martin@haynesboone.com

                                                  SPECIAL INSURANCE COUNSEL TO
                                                  THE DEBTORS AND DEBTORS IN
                                                  POSSESSION




                                              6
4840-3093-6014
